Exhibit BUCKEYE VENTURES, INC. EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”) is entered into as of the 1st day of January, 2008 (the “Effective Date”), by and between Stephan Kurz, hereinafter referred to as the “Employee” and Buckeye Ventures, Inc. (hereinafter referred to as the “Company”). WHEREAS, the Company is the operator of a business located in San Diego County, California and desires to employ Employee as its Vice President of Operations; and WHEREAS, the Employee desires to be employed by the Company in such capacity and agrees to be bound by the terms and conditions set forth in this Agreement; and WHEREAS, the Employee understands the need to conduct his business activities according to the highest principles and ethical standards in dealings with the Company’s clients, other employees and the Company itself; and WHEREAS, the Employee understands and agrees that he will be entrusted by the Company and its clients with confidential information and materials pertaining to the Company’s business, including but not limited to Company products, business practices and procedures, future business plans for product development, customer lists and customer prospect materials, customer service records, together with marketing procedures, all of which were developed by the Company; and WHEREAS, it is mutually recognized that the Company has a legitimate business interest in protecting its name, goodwill, existing client relationships and confidential business information and trade secrets; WHEREAS, the Employee worked at Blue Dot Services at the East Coast Acquisitions Manager in 1998 and 1999. In 2003, was certified as Six Sigma Black Belt which teaches the implementation of measurement-based strategies that focus on process improvements and variation reductions, was General Manger of American Residential Services from 2004 to 2006, he was assigned the responsibility of service center turn around, is instrumental in locating prospective acquisition candidates, due diligence, and assimilating new acquisitions into the Buckeye structure, and will work with existing subsidiaries of Buckeye to improve operations and increase sales; 1 NOW THEREFORE, in consideration of the foregoing and the mutual promises, agreements and covenants herein contained, and other good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties, intending to be legally bound, do hereby agree as follows: 1. Employment. The Company employs the Employee, and the Employee accepts such employment, commencing on the Effective Date as the Company’s Vice President of Operations. 2. Term and Duties. The term of this Agreement shall be two (2) years from the period commencing on the Effective date, January 1, 2008, through December 31, 2009 (the “Term”) unless renewed or unless sooner terminated by the Company pursuant to Paragraph Five herein. Employee’s immediate supervisor shall be the Chief Executive Officer (CEO), Alan Mintz.
